"If a duly authorized agent uses such terms as legally import an undertaking by the principal only, the contract is that of the principal, and he alone is the party by whom it is to be performed." Met. on Cont. 106. Whether the defendant assumed a personal liability in making the contract is a question of fact, which has been determined by the finding of the referee. Noyes v. Patrick, 58 N.H. 618. The fact that the firm of A. 
O. W. Mead were residents of Massachusetts, doing business there, is not of itself a ground for holding the defendant personally liable. "The present doctrine is, that when the terms of a contract made by an agent are clear, they are to have the same construction and legal effect whether made for a domestic or for a foreign principal." Met. on Cont. 111. The statement cited by the plaintiff, from Story Agency, s. 268, is not now recognized as the law, excepting perhaps in Maine and Louisiana. Met. on Cont. 111; Bray v. Kettell, 1 Allen 80; Kirkpatrick v. Stainer, 22 Wend. 244; Oelricks v. Ford, 23 How. 49.
Judgment for the defendant.
BINGHAM, J., did not sit: the others concurred. *Page 298